Case 3:20-mj-00156-LRA Document 6 Filed amakay | ra e eg bes

i
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Central District of Illinois

United States of America

 

 

v. )
) Case No, 20-Mu-
)
) -
3 Spat leo LRH

SHAMAR N. BETTS 4 a0 Mn IS Le
Defendant .
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

"(name of person to be arrested) - GHAMAR.N. BETTS ;
who is accused of an offense or violation based on the following document filed with the court:

 

ao Indictment C] Superseding Indictment [Information © Superseding Information & Complaint
[ Probation Violation Petition Supervised Release Violation Petition CI] Violation Notice © Order of the Court

This offense is briefly described as follows:
Inciting a riot in violation of 18 U.S.C. § 2101.

Date: __ 06/05/2020

GAE fitepr S signature

City and state: _ Urbana, Illinois Lo Eric b Long, United States Magistrate Judge
: Pr, inted name and title

 

 

 

Return

 

This warrant was received on (date) LX ef a 2p 3 ad aX) , and the person was arrested on (date), = é 7. a ee ee
at (city and state) deh 7 la, iss oe

mel Ao

vi _ esting officer's signature

Tia <<) cd oes

Printed name and title

pate DSS eV

SOUTHERN DIS

  

    

rear OF De BF MISSES

JUN 16 10 |
py “ARTHUR ene fOunerae

   

 

Semmes DEPUTY |

 

 
